 1
 2
 3
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 4                                                                 EASTERN DISTRICT OF WASHINGTON


 5                                                                 Sep 03, 2019
 6                                UNITED STATES DISTRICT COURT          SEAN F. MCAVOY, CLERK



 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   DENECA J.,                                      No. 2:18-cv-00301-JTR
10
                       Plaintiff,
11
12                           v.                      ORDER GRANTING DEFENDANT’S
                                                     MOTION FOR SUMMARY
13   ANDREW M. SAUL,                                 JUDGMENT
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 14, 15. Attorney D. James Tree represents Deneca J. (Plaintiff); Special
19
     Assistant United States Attorney Alexis Toma represents the Commissioner of
20
     Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 7. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
23
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1                                      JURISDICTION
 2         Plaintiff filed an application for Supplemental Security Income on February
 3   10, 2017, alleging disability since February 1, 2016, due to PTSD, major
 4   depressive disorder, learning disability/reading disorder, obesity, personality
 5   disorder, and ADHD. Tr. 130-31. The application was denied initially and upon
 6   reconsideration. Tr. 156-64, 168-74. Administrative Law Judge (ALJ) Stewart
 7   Stallings held a hearing on April 18, 2018, Tr. 666-715, and issued an unfavorable
 8   decision on May 31, 2018, Tr. 15-25. Plaintiff requested review from the Appeals
 9   Council and the Appeals Council denied the request on July 31, 2018. Tr. 1-5.
10   The ALJ’s May 2018 decision became the final decision of the Commissioner,
11   which is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff
12   filed this action for judicial review on September 26, 2018. ECF No. 1, 4.
13                                STATEMENT OF FACTS
14         Plaintiff was born in 1981 and was 35 years old as of the filing of her
15   application. Tr. 24. She was in some special education classes as a child and
16   dropped out of high school in the tenth grade when she became pregnant. Tr. 492.
17   She was unable to obtain her GED. Tr. 594, 701. She has never worked, other
18   than some babysitting in 2001. Tr. 44, 308. Her mental health issues significantly
19   worsened following Child Protective Services intervening to remove her children
20   from her custody. Tr. 371, 376, 690.
21                                STANDARD OF REVIEW
22         The ALJ is responsible for determining credibility, resolving conflicts in
23   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
24   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
25   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
26   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
27   only if it is not supported by substantial evidence or if it is based on legal error.
28   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 2   1098. Put another way, substantial evidence is such relevant evidence as a
 3   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 4   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 5   rational interpretation, the Court may not substitute its judgment for that of the
 6   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 7   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 8   administrative findings, or if conflicting evidence supports a finding of either
 9   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
10   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
11   supported by substantial evidence will be set aside if the proper legal standards
12   were not applied in weighing the evidence and making the decision. Brawner v.
13   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
14                      SEQUENTIAL EVALUATION PROCESS
15         The Commissioner has established a five-step sequential evaluation process
16   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
17   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
18   proof rests upon the claimant to establish a prima facie case of entitlement to
19   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
20   claimant establishes that a physical or mental impairment prevents the claimant
21   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
22   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
23   shifts to the Commissioner to show (1) the claimant can make an adjustment to
24   other work; and (2) the claimant can perform specific jobs that exist in the national
25   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th
26   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
27   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
28                            ADMINISTRATIVE DECISION


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1         On May 25, 2018, the ALJ issued a decision finding Plaintiff was not
 2   disabled as defined in the Social Security Act.
 3         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 4   activity since February 10, 2017, the application date. Tr. 18.
 5         At step two, the ALJ determined Plaintiff had the following severe
 6   impairments: substance abuse, depression, anxiety, post-traumatic stress disorder,
 7   borderline intellectual functioning, personality disorder, and obesity. Id.
 8         At step three, the ALJ found Plaintiff did not have an impairment or
 9   combination of impairments that met or medically equaled the severity of one of
10   the listed impairments. Tr. 18-19.
11         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
12   she could perform work at the light exertional level, but that she had the following
13   non-exertional limitations:
14
           she can occasionally climb, stoop, balance, kneel, crouch, and crawl;
15         she must avoid concentrated exposure to hazardous machinery,
16         unprotected heights, and the operational control of moving machinery;
           she is limited to simple, routine, and repetitive tasks, and can learn
17         new tasks if demonstrated, rather than through written instructions;
18         she would need to avoid public contact, defined as only brief and
           superficial interaction with the public; she would need to be limited to
19
           brief and superficial interaction with coworkers, no team or tandem
20         work; and she could have only occasional interaction with supervisors
21         and no over-the-shoulder interaction.

22   Tr. 20.

23         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 24.

24         At step five, the ALJ determined that, based on the testimony of the

25   vocational expert, and considering Plaintiff’s age, education, work experience, and

26   RFC, Plaintiff was capable of performing jobs that existed in significant numbers

27   in the national economy, including the jobs of production assembler, agricultural

28   produce sorter, and garment sorter. Tr. 24-25.



     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1         The ALJ thus concluded Plaintiff was not under a disability within the
 2   meaning of the Social Security Act at any time from February 10, 2017, the
 3   application date, through May 31, 2018, the day of the decision. Tr. 25.
 4                                          ISSUES
 5         The question presented is whether substantial evidence supports the ALJ’s
 6   decision denying benefits and, if so, whether that decision is based on proper legal
 7   standards. Plaintiff contends the ALJ erred by (1) improperly rejecting Plaintiff’s
 8   symptom testimony; and (2) improperly evaluating the medical opinion evidence.
 9                                       DISCUSSION
10   1.    Plaintiff’s symptom statements
11         Plaintiff alleges the ALJ erred in rejecting her symptom testimony without
12   providing adequate reasons. ECF No. 14 at 7-13.
13            It is the province of the ALJ to make credibility determinations. Andrews v.
14   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
15   supported by specific cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
16   (9th Cir. 1990). Absent affirmative evidence of malingering, the ALJ’s reasons for
17   rejecting a claimant’s testimony must be “specific, clear and convincing.” Smolen
18   v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
19   (9th Cir. 1995). “General findings are insufficient: rather the ALJ must identify
20   what testimony is not credible and what evidence undermines the claimant’s
21   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
22   1993).
23         The ALJ found Plaintiff’s medically determinable impairments could
24   reasonably be expected to cause some of the alleged symptoms; however, he found
25   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
26   her symptoms not entirely consistent with the medical evidence and other evidence
27   in the record. Tr. 20. The ALJ offered the following reasons for his finding: (1)
28   Plaintiff’s statements were inconsistent with the longitudinal medical record; (2)


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1   Plaintiff had minimally engaged with treatment; (3) when she did engage with
 2   treatment, she often did not complain of psychological symptoms and her
 3   providers noted few objective findings related to mental health impairments; (4)
 4   her complaints of back pain were inconsistent with the arc of treatment; and (5) she
 5   had a weak work history. Tr. 21.
 6         Unexplained or inadequately explained reasons for failing to seek medical
 7   treatment cast doubt on a claimant’s subjective complaints. Fair v. Bowen, 885
 8   F.2d 597, 603 (9th Cir. 1989). The ALJ noted Plaintiff had received minimal
 9   mental health treatment, indicating an inconsistency with her claim of total
10   disability. Tr. 21. The ALJ considered the role Plaintiff’s mental illness may have
11   played in preventing her from seeking treatment, but found this did not explain the
12   paucity of mental health treatment. Id. Plaintiff argues that the ALJ’s discussion
13   was incorrect, and that the record indicates Plaintiff’s “mental illness prevents her
14   from maintaining treatment, rather than non-severity of her symptoms.” ECF No.
15   14 at 9. The Court finds the ALJ’s conclusions to be supported by substantial
16   evidence. He noted Plaintiff’s ability to seek treatment for other emergent medical
17   issues, and also noted the lack of complaints from Plaintiff at these visits of any
18   psychological symptoms. Tr. 21. While the record contains some indication that
19   Plaintiff lacked insight into her mental health, Tr. 539, the ALJ’s interpretation of
20   the record is also reasonable. “If the evidence can reasonably support either
21   affirming or reversing a decision, we may not substitute our judgment for that of
22   the Commissioner.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).
23         A poor work history is also a relevant factor for an ALJ to consider in
24   evaluating the reliability of a claimant’s disability claim. Thomas v. Barnhart, 278
25   F.3d 947, 959 (9th Cir. 2002).
26         Although it cannot serve as the sole ground for rejecting a claimant’s
27   symptom statements, objective medical evidence is a “relevant factor in
28   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ appropriately considered
 2   the lack of supporting objective evidence in the file in considering the severity of
 3   both Plaintiff’s mental and physical impairments. Tr. 21. The records document
 4   few significant mental status findings, other than depressed mood and affect. Tr.
 5   372, 378, 387, 415, 417, 438, 443, 539. The ALJ’s interpretation of the record is
 6   supported by substantial evidence.
 7   2.    Opinion evidence
 8         Plaintiff alleges the ALJ erred in rejecting the opinion of the state evaluating
 9   psychologist, Dr. N.K. Marks. ECF No. 14 at 13-17.
10         When an examining physician’s opinion is contradicted by another
11   physician, the ALJ is required to provide “specific and legitimate reasons” to reject
12   the opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific
13   and legitimate standard can be met by the ALJ setting out a detailed and thorough
14   summary of the facts and conflicting clinical evidence, stating his interpretation
15   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
16   1989).
17         Plaintiff underwent psychological evaluations in 2014 and 2016 with Dr.
18   Marks through the Washington State Department of Social and Health Services.
19   Tr. 360-67, 472-77. Dr. Marks found Plaintiff to be markedly or severely limited
20   in her ability to perform most work-related mental functions. Tr. 364, 475.
21         The ALJ gave these opinions little weight, finding them to be unsupported
22   by Dr. Marks’ own objective findings, inconsistent with the longitudinal record,
23   and inconsistent with the opinion of the medical expert at the hearing, Dr. Winfrey.
24   Tr. 23.
25         The consistency of a medical opinion with the record as a whole is a relevant
26   factor for an ALJ to consider. 20 C.F.R. § 416.927(c)(4). The ALJ noted that the
27   longitudinal medical record documented no more than moderate mental
28   impairments. This conclusion is supported by the testimony of Dr. Winfrey, and


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1   the largely unremarkable objective findings discussed in the previous section.
 2   Furthermore, while the opinion of “a nonexamining physician cannot by itself
 3   constitute substantial evidence that justifies the rejection of the opinion [of] an
 4   examining physician,” Lester, 81 F.3d at 831, it can be a factor in the ALJ’s
 5   rationale. Morgan v. Comm'r of Social Sec. Admin, 169 F.3d 595, 602 (9th Cir.
 6   1999).
 7         The ALJ’s conclusion that Dr. Marks’ opinions were not supported by her
 8   own testing is not supported by substantial evidence. Dr. Marks administered a
 9   clinical interview and a mental status exam at each meeting and reviewed available
10   records. Tr. 360-67, 472-77. The fact that some of her findings on the mental
11   status exam were within normal limits does not nullify the other abnormal findings
12   she made. However, because the ALJ offered other specific and legitimate reasons
13   for assigning little weight to the opinions, any error on this point is harmless.
14   Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (an error is harmless
15   when “it is clear from the record that the . . . error was inconsequential to the
16   ultimate nondisability determination”).
17                                      CONCLUSION
18         Having reviewed the record and the ALJ’s findings, the Court finds the
19   ALJ’s decision should be affirmed. Therefore, IT IS HEREBY ORDERED:
20         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
21   GRANTED.
22         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 3   and the file shall be CLOSED.
 4         IT IS SO ORDERED.
 5         DATED September 3, 2019.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
